Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 1 of 21




              EXHIBIT “D”
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 2 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 3 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 4 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 5 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 6 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 7 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 8 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 9 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 10 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 11 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 12 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 13 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 14 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 15 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 16 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 17 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 18 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 19 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 20 of 21
Case 19-12052-AJC   Doc 282-4   Filed 02/15/21   Page 21 of 21
